— In an action to recover on a number of bonds, the defendant Oyster Bay Fire Company No. 1, appeals from so much of an order of the Supreme Court, Kings County (Schneier, J.), dated May 10, 1984, as denied its motion to dismiss the complaint insofar as it is asserted against it.
Order reversed insofar as appealed from, on the law, with costs, motion granted, and complaint dismissed insofar as it is asserted against it.
In this action, the plaintiff seeks to recover the principal and interest due on a number of bonds, each with a face value *662of $100, allegedly issued for the purpose of erecting a fire house by the predecessors of the defendants, the Atlantic Steamer. Fire Company, No. 1, and the Oyster Bay Fire Company No. 1, on April 1, 1918, and due and payable on April 1, 1933. An action to recover on a bond must be commenced within 20 years after the cause of action accrues (CPLR 211). A cause of action against the maker of a time instrument such as those at bar accrues on the day after maturity (UCC 3-109 [1] [a]; 3-122 [1] [a]). The instant action was commenced on June 8, 1983, more than 50 years after the maturity date of the bonds and the accrual of the cause of action, and accordingly is time barred. Gibbons, J. P., Brown, Weinstein and Lawrence, JJ., concur.